DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of U.S. Patent No. 11277519. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application under examination are broader in scope that the claims of the US patent as shown in the claim mapping table below:
Application under examination
U. S. Patent No. 11277519
21. (new) A method comprising: displaying, with a head mounted display (HMD) worn on a head of a user, virtual images; detecting, with the HMD worn on the head of the user, a voice of a person in a physical environment of the user; and alerting the user that the voice of the person originates in the physical environment and not from the virtual images by displaying a visual alert with the HMD.
21. (previously presented) A method comprising: displaying, with a display of a wearable electronic device (WED) worn on a head of a user, virtual images; processing sounds that externally localize as electronic binaural sound to the user at the virtual images; detecting, with the WED, a voice of a person in a physical environment with the user; and alerting the user that the voice of the person originates in the physical environment and not from the virtual images by displaying a visual alert with the display of the WED.
22. (new) The method of claim 21 further comprising: repeating the visual alert to remind the user that the voice of the person originates in the physical environment, wherein the visual alert is an augmented reality (AR) image or a virtual reality (VR) image.
22. (previously presented) The method of claim 21 further comprising: repeating the visual alert to remind the user that the voice of the person originates in the physical environment, wherein the virtual images are augmented reality (AR) images or virtual reality (VR) images.
23. (new) The method of claim 21 further comprising: alerting the user that the voice of the person originates in the physical environment and not from the virtual images by providing a tactile alert to the user that includes a vibration.
23. (previously presented) The method of claim 21 further comprising: alerting the user that the voice of the person originates in the physical environment and not from the virtual images by providing a tactile alert to the user that includes a vibration.
24. (new) The method of claim 21 further comprising: alerting the user that the voice of the person originates in the physical environment and not from the virtual images by playing, with the HMD, an audio alert with the visual alert.
27. (previously presented) The method of claim 21 further comprising: alerting the user that the voice of the person originates in the physical environment and not from the virtual images by playing an audio alert to the user in response to detecting the voice of the person in the physical environment with the WED.
25. (new) The method of claim 21 further comprising: displaying, with the HMD, the visual alert at a location that shows where the person is located in the physical environment.
25. (previously presented) The method of claim 21 further comprising: displaying, with the WED, the visual alert at a coordinate location on the display that corresponds to a location of where the person is located in the physical environment.
26. (new) The method of claim 21 further comprising: continuing to display the visual alert while the HMD continues to detect the person in the physical environment; and ceasing to display the visual alert when the HMD ceases to detect the person in the physical environment.
26. (previously presented) The method of claim 21 further comprising: continuing to display the visual alert while the WED continues to detect the voice of the person in the physical environment; and ceasing to display the visual alert when the WED ceases to detect the voice of the person in the physical environment.
27. (new) The method of claim 21 further comprising: activating the visual alert in which the HMD illuminates the person while the HMD detects the person speaking; and deactivating the visual alert that illuminates the person in response to the HMD detecting the person is not speaking.
24. (previously presented) The method of claim 21 further comprising: determining, with the WED, a direction of the voice; and displaying the visual alert to notify the user of the direction of the voice.
28. (new) A method comprising: displaying, with a wearable electronic device (WED) worn on a head of a user, a virtual image; and displaying, with the WED worn on the head of the user and in response to detecting a voice of a person in a physical environment of the user, a visual alert that notifies the user that the voice of the person originates from the person in the physical environment and not from the virtual image.
28. (previously presented) A method comprising: displaying, with an electronic device with a user, a virtual image; processing, with a processor, a voice of the virtual image so the voice of the virtual image externally localizes as binaural sound to the user at the virtual image; and displaying, with the electronic device with the user and in response to detecting a voice of a person in a physical environment of the user, a visual alert that notifies the user that the voice of the person originates in the physical environment and not from the virtual image.
29. (new) The method of claim 28 further comprising: repeating to display the visual alert with the WED as long as the WED continues to detect the voice of the person in the physical environment of the user.  

29. (previously presented) The method of claim 28 further comprising: repeating the visual alert while continuing to detect the voice of the person in the physical environment of the user.  

30. (new) The method of claim 28 further comprising: ceasing to display the visual alert in response to the WED not further detecting the voice of the person in the physical environment of the user.
30. (previously presented) The method of claim 28 further comprising: ceasing to display the visual alert upon not further detecting the voice of the person in the physical environment of the user.
31. (new) The method of claim 28 further comprising: displaying, with a display of the WED and in response to detecting the person, a virtual image that shows where the person is located in the physical environment.
31. (previously presented) The method of claim 28 further comprising: displaying, with the electronic device and to the user, an indication that shows where the person is located in the physical environment.
32. (new) The method of claim 28 further comprising: playing, with speakers of the WED, an audio alert that notifies the user that the voice of the person originates in the physical environment and not from the virtual image.
32. (previously presented) The method of claim 28 further comprising: playing a repeating sound to provide an audio alert that notifies the user that the voice of the person originates in the physical environment and not from the virtual image.
33. (new) The method of claim 28 further comprising: deactivating the visual alert when the person in the physical environment is not speaking such that the visual alert activates when the person is speaking and deactivates when the person is not speaking.
33. (previously presented) The method of claim 28 further comprising: deactivating the visual alert when the person in the physical environment is not speaking such that the visual alert activates when the person is speaking and deactivates when the person is not speaking.
34. (new) The method of claim 28 further comprising: displaying the visual alert as a virtual image that represents the person in the physical environment; and illuminating the virtual image that represents the person while the person is speaking.
34. (previously presented) The method of claim 28 further comprising: displaying the visual alert as a virtual image that represents the person in the physical environment.
35. (new) The method of claim 28 further comprising: displaying the visual alert as an augmented reality (AR) image while the person is speaking to visually alert the user when the person is speaking.
35. (previously presented) The method of claim 28 further comprising: displaying the visual alert as a flashing light while the person is speaking to visually alert the user when the person is speaking.
36. (new) A wearable electronic device (WED) worn on a head of a user, the WED comprising: one or more sensors that detect a person in a physical environment of the user wearing the WED on the head; and a display that displays a visual alert in response to detecting that the person in the physical environment is speaking and removes the visual alert from being displayed in response to detecting that the person in the physical environment is not speaking.
36. (previously presented) A wearable electronic device (WED) comprising: a display that displays a virtual image to a user wearing the WED; speakers that play binaural sound that originates to the user from the virtual image; and one or more sensors that detect a voice of a person in a physical environment of the user wearing the WED, wherein the display displays a visual alert that notifies the user that the voice of the person originates in the physical environment and not from the virtual image.
37. (new) The WED of claim 36 further comprising: speakers that play an audio alert in response to the one or more sensors detecting that the person in the physical environment is speaking.
37. (previously presented) The WED of claim 36, wherein the speakers play an audio alert that notifies the user that the voice of the person originates in the physical environment and not from the virtual image.
38. (new) The WED of claim 36, wherein the visual alert is a virtual image that illuminates while the person in the physical environment is speaking.
38. (previously presented) The WED of claim 36, wherein the visual alert is a light that activates while the person in the physical environment is talking and deactivates when the person in the physical environment stops talking.
39. (new) The WED of claim 36, wherein the visual alert is a three-dimensional (3D) virtual image of the person.
39. (previously presented) The WED of claim 36, wherein the visual alert is a three-dimensional (3D) virtual image that moves while the person is talking and stops moving when the person stops talking.
40. (new) The WED of claim 36, wherein the WED is a head mounted display (HMD) worn on a head of the user, the one or more sensors include a microphone in the WED, and the visual alert is one of an augmented reality (AR) image or a virtual reality (VR) image.
40. (previously presented) The WED of claim 36, wherein the WED is a head mounted display (HMD) worn on a head of the user, and the one or more sensors include a microphone in the WED.


	Allowable Subject Matter
Claims 21-40 would be allowed if the nonstatutory double patenting rejection is overcome.
Most relevant prior art of record is Norris et al. (US 20150373477 Al) hereinafter Norris in view of Kim et al. (US 20090122995 Al) hereinafter Kim.
Regarding claim 21, Norris as modified by Kim teaches all the limitations of claim 21 except the limitations: and alerting the user that the voice of the person originates in the physical environment and not from the virtual images by displaying a visual alert with the display of the WED.
The following is the reason for would be allowance of claim 21:
Norris alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises alerting the user that the voice of the person originates in the physical environment and not from the virtual images by displaying a visual alert with the display of the WED,
Therefore the claim would be allowed for the limitations above in combination with all the other limitations of the claim if the nonstatutory double patenting rejection is overcome.
Regarding claims 22-27, claims would be allowed if the nonstatutory double patenting rejection is overcome for their dependency on would be allowed claim 21.
Regarding claim 28, claim would be allowed for being the method comprising at least the same elements and performing at least the same functions performed by the method of would be allowed claim 21 (see reasons for would be allowance of claim 21 above) if the nonstatutory double patenting rejection is overcome.
Regarding claims 29-35, claims would be allowed if the nonstatutory double patenting rejection is overcome for their dependency on would be allowed claim 28.
Regarding claim 36, claim would be allowed for being the device comprising at least the same elements and performing at least the same functions performed by the method of would be allowed claim 21 (see reasons for would be allowance of claim 21 above) if the nonstatutory double patenting rejection is overcome.
Regarding claims 37-40, claims would be allowed if the nonstatutory double patenting rejection is overcome for their dependency on would be allowed claim 36.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654